DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 11/8/2021, claims 1-22 are pending. 
Response to Arguments
Applicant’s arguments, see pgs. 7-10, filed 11/8/2021, with respect to the rejection(s) of claim(s) 1, 9, and 19 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Anderson.
Applicant’s arguments, see pgs.7-10, filed 11/8/2021, with respect to the rejection(s) of claim(s) 2-8, 10-18 and 20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson in view of Beyer and Scharf.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-14, 17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 5527308 A).
	Regarding claims 1 and 9, Anderson teaches a laser illuminator and expandable element (Title, Abstract) comprising: an elongate member comprising a proximal portion, a distal portion sized for introduction into a vaginal canal terminating in a distal tip, and one or more light sources on the distal portion (Figs 1-3, Col 7 Ln 65- Col 8 Ln 49; the light delivery system comprises an elongate member with 
	Regarding claims 2 and 10, Anderson teaches a device substantially as claimed in claims 1 and 9. Further, Anderson teaches wherein the inflator is connectable to the proximal portion of the elongate member and the elongate member includes an inflation lumen extending between the proximal and distal portions for delivering inflation media into an interior of the expandable member ((Figs. 2, 4, & 6, Col 7 Ln. 65-Col 8 Ln. 12; Col 11 Ln 59- Col 12 Ln 15, a syringe may be used to couple with the fluid access assembly 36 on the proximal section of the elongate member, specifically the fluid access port 
	Regarding claims 3 and 11, Anderson teaches a device substantially as claimed in claims 1 and 9. Further, Anderson teaches wherein the inflator is mounted on or in the elongate member (Fig 6, Col 11 Ln 59- Col 12 Ln 15 syringe/inflator may be mounted/coupled to the fluid access port 82 which is part of the elongate member) and a valve is provided in the proximal portion for delivering inflation media via the inflator into an interior of the expandable member (a Luer loc fitting/valve is disposed to in the fluid access port to accommodate the coupling of the syringe and delivery of inflation media/saline).
	Regarding claims 4, 5, 12 and 13, Anderson teaches a device substantially as claimed in claims 1 and 9. Further, Anderson teaches wherein the inflator comprises a manual or motorized pump (Col 11 Ln 59- Col 12 Ln 15, a syringe is used to inflate the balloon, a pump is a device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both (Merriam Webster dictionary) and thus a syringe which is actuated by a user is consider a manual pump) or wherein the inflator comprises a syringe filled with a predetermined volume of inflation media (Col 11 Ln 59- Col 12 Ln 15, a 12CC syringe is used for the expansion of the balloon with saline/inflation media).
	Regarding claims 6 and 14, Anderson teaches a device substantially as claimed in claims 1 and 9. Further, Anderson teaches wherein the wherein the expandable member comprises a balloon formed from elastic material such that the balloon at least partially conforms to the subject's anatomy when expanded (Col 7 Ln. 31-62, “the expandable optical radiator is also flexible, which allows it to conform to irregularly shaped body cavities such as the uterus”).
	Regarding claim 17, Anderson teaches a device substantially as claimed in claim 1. Further, Anderson teaches wherein the one or more light sources comprises a plurality of optic fibers with ends spaced apart from one another and a light coupled to the optic fibers to deliver light through the fibers and out the ends outwardly from the expandable member (Col 8 Ln. 13-Col 9 Ln. 15, Fig 3, 4a, and 4, a 
	Regarding claim 19, Anderson teaches a method for use of laser illuminator and expandable element (Title, Abstract, Col 2 Ln. 23-26 & Ln. 40-45) comprising: providing a treatment device comprising an elongate member (Figs 1-3, Col 7 Ln 65- Col 8 Ln 49; the light delivery system comprises an elongate member with a proximate connection section 40 and a distal portion with a plurality of light emitting fibers 34; Col 4 Ln. 42-54 the system is designed for introduction into the uterus via the vaginal canal) including a distal portion carrying an expandable member (Fig 2 & 4, balloon 64 surrounds the light sources and expands when inserted into the orifice) comprising a proximal end attached to the elongate member and an enclosed distal end that extends over a distal tip of the distal portion (Fig 4a & 4, Col 9 Ln. 30-46, “Balloon 64 is attached to the distal end 72 of inner tube 66”; Fig 4a shows how the distal end extends around/encloses the distal portion of the elongate member/light emitting fibers 44), the treatment devices comprising one or more light sources (Figs 1-3, Col 7 Ln 65- Col 8 Ln 49; the light delivery system comprises an elongate member with a proximate connection section 40 and a distal portion with a plurality of light emitting fibers 34;); inserting the distal portion into a vaginal canal with the expandable member in a contracted condition (Col 4 Ln. 42-54 the system is designed for introduction into the uterus via the vaginal canal; Fig 2, Col 7 Ln 65- Col 8 Ln 49, the insertion may occur in this deflated state); expanding the expandable member within the vaginal canal (Col 9 Ln. 40-45 “Inner tube 66, with plastic optical fibers 44 inside, slides inside outer inducing sheath 68, which contains fibers 44 and balloon 64 (which is rolled up for insertion) during insertion of the device into the patient's uterus”; Col 9 Ln. 52-54 “Next, balloon 64 is carefully expanded to the proper volume and pressure.”); activating the one or more light sources to emit light outwardly at one or more wavelengths within a range of germicidal light (Col 2 Ln. 23-26 & Ln. 40-45; Col 7 Ln 30-63, the balloon is configured as an expandable member which may emit uniform light from the plurality of fibers; the system may 
	Regarding claim 20, Anderson teaches a device substantially as claimed in claim 19. Further, Anderson teaches wherein expansion of the expandable member is monitored using external imaging (Col 9 Ln. 30-55, the device may be inserted/expanded using ultrasound guidance/external imaging).  
	Regarding claim 21, Anderson teaches a device substantially as claimed in claim 19. Further, Anderson teaches wherein the wherein the expandable member comprises a balloon configured to conform to the patient's anatomy to minimize gaps between the balloon and a wall of the vaginal canal (Col 7 Ln. 31-62, “the expandable optical radiator is also flexible, which allows it to conform to irregularly shaped body cavities such as the uterus”).
	Regarding claim 22, Anderson teaches a device substantially as claimed in claim 19. Further, Anderson teaches wherein the expandable member covers sufficient length along the distal portion to irradiate the length of the vaginal canal when the expandable member is expanded (Fig 1, Col 6 Ln. 51-55, in a descriptive embodiment without the balloon mechanism a length “A” is insert able into the vaginal canal and “The portion of laser fiber 12 which will be inside the body cavity to be irradiated (marked "A" in FIG. 1) is preferably coated with a coating that diffuses light emitted by laser fiber 12.”; this length is duplicated by the further embodiment of the device with the balloon as seen in Figs 2-6, one of basic skill in the art would recognize that this device is capable of illuminating along a length to irradiate the vaginal canal via the portion of the device inserted into the body cavity, i.e. the vaginal canal).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5527308 A) as applied to claims 1 and 9 above, and further in view of Beyer (US 20070288051 A1) (previously cited).
	Regarding claims 7 and 15, Anderson teaches a device substantially as claimed in claims 1 and 9. Further, Anderson teaches wherein the expandable member comprises a balloon formed from elastic material (Col 7 Ln. 31-62, “the expandable optical radiator is also flexible”) but does not teach wherein the device is configured to dilate the subject's anatomy when expanded (Anderson discloses wherein the balloon may have fluid introduce into the balloon, one of ordinary skill may see that by adding additional fluid the balloon is capable of expanding further and dilating anatomy, but Anderson limits the teaching to conforming with the anatomy rather than dilation of the anatomic structures).
	Beyer teaches wherein the expandable member comprises a balloon formed from elastic material configured to dilate the subject's anatomy when expanded ([0022] Beyer teaches wherein the balloon system dilates anatomic structures when inflated by inflating the balloon member more than the predetermined volume that would simply conform to the patient anatomy).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the balloon inflation of Anderson to inflate the balloon with addition inflation media to dilate patient anatomy as taught by Beyer because the “function of dilation, frequently provide(s) the critical passageway for fluid passage, diagnostic devices, or treatment instruments” [0006]; further examiner considers this modification comprises the use of known technique (using a balloon to dilate patient anatomy) to improve similar devices (intravaginal expanding balloon structures) in the same way (the device of Anderson may then dilate/stretch tissue to provide treatment to the inner vaginal surface).
Claim 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5527308 A) as applied to claim 1 above, and further in view of Scharf (WO 2015006309 A1) (previously cited).
	Regarding claim 8 and 16, Anderson teaches a device substantially as claimed in claims 1 and 9. Further, Anderson teaches wherein the light emission portion comprises fibers delivering light to the distal portion of the device but does not teach wherein the one or more light sources comprise a plurality of LEDs spaced apart from one another on the distal portion or on a wall of the expandable member.
	Scharf teaches wherein the one or more light sources comprise a plurality of LEDs spaced apart from one another on the distal portion or on a wall of the expandable member ([0185]-[0186][0293]-[0296] Figure 2, “an alternative embodiment, optical element 157d comprises a light source, such as an LED, and optical fiber 151 d can be replaced with a wire providing power to the LED”; the LED elements may be mounted to the balloon surface/wall or to the central shaft of the device/distal portion of the member).
	It would be obvious to one of ordinary skill at the time of invention to have modified the system of Anderson to make use of individual LED lighting elements instead of a fiber optic delivery system as taught by Scharf because this modification comprises a simple substitution of one known element (optic fiber delivery segments and a light generator) for another (LEDs at the distal treatment end powered by wiring) to obtain predictable results (the LED sources will replace the optic fiber delivery method and provide treatment light emission).
	Regarding claim 18, Anderson teaches a device substantially as claimed in claim 17. Further, Anderson teaches wherein a light source (laser source 42) is provided at the proximal end and the elongate member includes the source optic fibers communicating with the light and the optic fibers on the wall of the expandable member (“silica optical fiber assembly 32 transmits laser radiation from a 
	Scharf teaches wherein a light source is provided in the inflator, and wherein the elongate member includes one or more source optic fibers communicating with the light ([0147] each of the plurality of fibers 151a is connected to a light source 150; [0148] the light source 150 as seen in Fig 2, is disposed externally to the proximal end of the device in an external component, examiner considers that this external component and the described external fluid delivery assembly 400 (Fig 12), which serves as part of the inflator mechanism, may be placed in the same location and thus the light is provided by an integrated inflator with the light source, which could share electronics like a power supply) and the optic fibers on the wall of the expandable member ([0145] the ends of the fibers may be the light delivery elements; [0295] light delivery elements may be mounted on the balloon).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Anderson to include an inflation fluid delivery mechanism with the light source disposed alongside it as taught in Scharf because these external components of the system may be disposed in a single casing and share electronics (such as a power supply) in order to lower the total space footprint of the system and to reduce the additional electronics the system requires (which in turn may lead to a lower overall cost of the system).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 February 2022